 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     KATHRYN C. NEWMAN
 3   Assistant Federal Public Defender
     Nevada State Bar No. 13733
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Kathryn_Newman@fd.org

 7   Attorney for Karyn Koepke

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                            Case No. 2:14-CR-00312-GMN-NJK

12                  Plaintiff,                              STIPULATION TO CONTINUE
                                                             INITIAL APPEARANCE ON A
13           v.
                                                          PETITION ALLEGING VIOLATIONS
14   KARYN KOEPKE,                                            OF SUPERVISED RELEASE
                                                                   (Second Request)
15                  Defendant.

16
17           It is stipulated and agreed to, by and between United States Attorney Nicholas A.
18   Trutanich and Assistant United States Attorney Kimberly A. Sokolich, counsel for the United
19   States of America, and Federal Public Defender Rene L. Valladares and Assistant Federal
20   Public Defender Kathryn C. Newman, counsel for Karyn Koepke, that the initial appearance
21   currently scheduled for April 15, 2020 at 11:30 a.m., be vacated and continued to a date and
22   time convenient to the Court, but no sooner than fourteen (14) days and no later than thirty (30)
23   days.
24           This Stipulation is entered into for the following reasons:
25           1.     In light of the current COVID-19 pandemic, the State of Nevada’s resulting
26   emergency declarations, widespread calls to take more aggressive social distancing measures,
 1   and this Court’s stated goal to “striv[e] to eliminate in-person court appearances,”1 the parties
 2   request a continuance of Ms. Koepke’s April 15, 2020 initial appearance.
 3          2.      Counsel for Ms. Koepke requests the additional time in order to review the lab
 4   results from Ms. Koepke’s drug tests against her prescriptions.
 5          3.      The defendant is not in custody and agrees with the need for the continuance.
 6          4.      The parties agree to the continuance.
 7          This is the second request for a continuance of the initial appearance.
 8          DATED this 13th day of April, 2020.
 9
10    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
11
12       /s/ Kathryn C. Newman                           /s/ Kimberly A. Sokolich
      By_____________________________                 By_____________________________
13    KATHRYN C. NEWMAN                               KIMBERLY A. SOKOLICH
      Assistant Federal Public Defender               Assistant United States Attorney
14
15
16
17
18
19
20
21
22
23
24
25           1 See District of Nevada Temporary General Order 2020-04, available at
     https://www.nvd.uscourts.gov/wpcontent/uploads/2020/03/Temporary-General-Order-2020-
26   04-re-Covid19.pdf.
                                                   2
 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:14-CR-00312-GMN-NJK
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     KARYN KOEPKE,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the Hearing on 12D petition currently

11   scheduled for Wednesday, April 15, 2020, at 11:30 a.m., be vacated and continued to May 13,

12   2020, at the hour of 10:00 a.m. in Courtroom 7D before Judge Gloria M. Navarro.
13                     14 day of April, 2020.
            DATED this ___

14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
